DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 10/28/2022 is acknowledged.  The traversal is on the ground(s) that “the subject matter of the claims in at least Groups 1 and 2 is sufficiently related to allow for examination of these claims together” as the claims both include the filter assembly of Claim 1.  This is not found persuasive because the claims are subject to 371 unity of invention requirement. Given that the elements of Claim 1 are not “special” as they do not make a contribution over the prior art, there is no unity of invention. The “burden” is irrelevant in unity of invention. 
Applicant is reminded that for rejoinder, the base claim of each group must include the allowable subject matter.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “preferably…”. It is unclear if the limitations following “preferably” are required or not and how they limit the claim, if they do at all. Please clarify.
Claim 9 recites “and/or”. This is indefinite as its unclear what structure of the claim is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 7, and 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Badolato et al. (USP 4732675).
Claims 1, 7, 11, and 12: Badolato et al. teach a prefiltering support layer (Fig. 1, 12), a mesh layer (Fig. 1, 13), and a filter holder downstream of the mesh layer (Fig. 1, 23). The prefiltering support layer has a pore size that is larger than the mesh layer (col. 3, lines 44-60, wherein the pore size of layer 12 is 64.3 microns and that of layer 13 is 46.4 microns). Please note there is no specific definition associated with the term “mesh” and it is interpreted as a material having pore openings. The pore size differences in layers means there are at least two areas of different pore size having different filtration capabilities. 
Claim 2: Badolato et al. teach the filter holder is made of plastic and overmolded over a part of the prefiltering support layer and a part of the mesh filter layer (Fig. 1, 20, 21, and 35; Col. 5, lines 35-46).
Claim 3: Badolato et al. teach a second prefilter layer (Fig. 1, 11) which has a pore size the same or larger than the downstream layer (12)(Col. 3, lines 33-43).
Claim 10: Badolato et al.’s defoaming portion (Fig. 2, 78) is not part of the filtration assembly of Claim 1 and defined in Badolato et al. as element 50.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Badolato et al. as applied to claim 1 above, and further in view of Zambianchi et al. (US Pub. No. 2014/0299556).
Claims 4, 5 and 6: Badolato et al. do not teach the shape of the fibers. 
Zambianchi et al. teach a blood filter system comprising a multi-arrangement wherein the fibers are spunbonded fibers [0056] at least one groove extending in the longitudinal direction (abstract) and a trilobal structure (Fig. 2F and 2G). This shape and form allow for better adhesion of PLTs to the filter material with a reduction of filter clogging [0028].
For this reason, one of ordinary skill in the art at the time of the invention would have found it obvious to substitute Badolato’s fibers with Zambianchi et al. fibers to improve the blood filter performance.

Allowable Subject Matter

Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767. The examiner can normally be reached M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON FITZSIMMONS
Primary Examiner
Art Unit 1778



/ALLISON G FITZSIMMONS/Primary Examiner, Art Unit 1778